   Case: 4:20-cv-00051-HEA Doc. #: 6 Filed: 06/26/20 Page: 1 of 2 PageID #: 40




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LEON THOMAS,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:20-cv-51-HEA
                                                 )
CORIZON MEDICAL SERVICE, et al.,                 )
                                                 )
               Defendants.                       )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. For the reasons explained below,

this case will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       Plaintiff initiated this case on January 10, 2020, and filed a motion for leave to proceed in

forma pauperis. In the motion, he averred he was incarcerated at the Farmington Correctional

Center, and he provided a copy of his inmate account statement. However, shortly after filing the

motion, plaintiff filed a notice of change of address with this Court, providing the address of a

private residence. Additionally, information obtained from the Missouri Department of

Corrections’ online services indicated that plaintiff was no longer incarcerated. On April 30,

2020, the Court entered an order directing plaintiff to either pay the $400 filing fee, or file an

updated Application to Proceed in District Court Without Prepaying Fees or Costs that contained

current information about his finances. In that order, the Court clearly explained what was

expected, and cautioned plaintiff that his failure to timely comply could result in the dismissal of

his case without further notice. The Court held plaintiff’s January 10, 2020 motion in abeyance,

to be addressed if and when plaintiff complied with the Court’s order.
   Case: 4:20-cv-00051-HEA Doc. #: 6 Filed: 06/26/20 Page: 2 of 2 PageID #: 41




       Plaintiff’s response was due to the Court on June 1, 2020. To date, however, he has

neither responded to the Court’s order, nor sought additional time to do so. The Court gave

plaintiff meaningful notice of what was expected, cautioned him that his case would be

dismissed if he failed to timely comply, and gave him significant additional time to comply.

Therefore, this action will be dismissed without prejudice due to plaintiff’s failure to comply

with this Court’s April 30, 2020 order and his failure to prosecute his case. See Fed. R. Civ. P.

41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the

power to dismiss an action for the plaintiff’s failure to comply with any court order); Dudley v.

Miles, 597 F. App’x 392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice

where pro se plaintiff failed to file an amended complaint despite being cautioned that dismissal

could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED as moot.

       Dated this 26th day of June, 2020.



                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                2
